Farmer, J.
Where a plea to the jurisdiction of a court, ratione materias, is made and expressly overruled, the decision of that question be.conies res judicata before all courts.
2. Where a fi. fa. is issued from a justice of the peace court on a judgment rendered therein, qnd property worth $550 is seized and a third opponent, who claims to own the seized property, goes before the justice of the peace and obtains an injunction against the sale of said property, any judgment rendered by said justice of the peace in said injunction suit is absolutely null and void for want of jurisdiction. Third opponent should have gone into the District Court. 23 An. 608; 10 Wallace, 26.
3. A third opposition, claiming the ownership of the property, is a separate and distinct suit. C. P. 398; 7 M. 436; 6 R. 427; 9 R. 302; 12 R. 519; 1 An. 310; 11 An. 525; 15 An. 136; 23 An. 608.